TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00211-CV



   PM Management-Killeen III NC, LLC d/b/a Hill Country Rehab and Nursing Center;
                      and Trisun Healthcare, LLC, Appellants

                                                  v.

                                   Georgia Kielman, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 264,725-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants PM Management-Killeen III NC, LLC d/b/a Hill Country Rehab and

Nursing Center and Trisun Healthcare, LLC have filed an unopposed motion to dismiss this

interlocutory appeal. Appellants have informed the Court that the parties have resolved their dispute

and that a motion to dismiss the underlying proceedings has been filed in the district court. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: December 11, 2014